department of the treasury internal_revenue_service washington d c date cc dom it a uilc number release date internal_revenue_service national_office service_center advice memorandum for district_counsel pennsylvania philadelphia cc ner pen phi attn michael d baker from subject acting assistant chief_counsel income_tax accounting cc dom it a significant service_center advice regarding the effective date of sec_6651 of the internal_revenue_code this memorandum is in response to your request for significant service_center advice dated date in your request you stated that the service_center is routinely asserting the failure to pay penalty under sec_6651 of the internal_revenue_code on sec_6020 returns prepared with regard to and taxable years the service_center has interpreted the effective date of sec_6651 as permitting the assertion of the penalty under sec_6651 with regard to all and federal tax returns issue whether sec_6651 is effective for purposes of asserting the failure to pay penalty under sec_6651 with regard to and federal tax returns prepared by the service under the authority of sec_6020 conclusion sec_6651 of the code is effective for returns due without regard to extensions after date therefore the service may not assert the failure to pay penalty under sec_6651 of the code with regard to a or federal tax_return if the return prepared by the service under the authority of sec_6020 was due without regard to extensions on or before date however the service may assert the failure to pay penalty under sec_6651 with regard to a or federal tax_return prepared by the service under the authority of sec_6020 if the return was due without regard to extensions after date discussion sec_6020 of the code provides the service with the authority to execute a return for any taxpayer who fails to make any return required by any internal revenue law or regulation at the time prescribed or who makes willfully or otherwise a false_or_fraudulent_return sec_6651 of the code imposes a penalty for failure to pay the amount shown as tax on the return on or before the due_date prescribed for payment of such tax with regard to extensions unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 of the code imposes a penalty for failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand therefor business days if the amount for which such notice_and_demand is made equals or exceeds dollar_figure unless it is shown that such failure is due to reasonable_cause and not due to willful neglect for a notice_and_demand given before date the period for payment was days regardless of the amount for which notice_and_demand was made for returns due before date the penalty under sec_6651 of the code could not be imposed with regard to a sec_6020 return because a sec_6020 return is not considered a return prepared by the taxpayer however the sec_6651 penalty could be imposed because this penalty is triggered by nonpayment of tax after notice_and_demand is given for amounts required to be shown on a return which are not shown on a return see h_r conf_rep no pincite h_r rep no pincite in the taxpayer bill of right sec_2 congress enacted sec_6651 of the code to provide that for purposes of determining the amount of the addition under sec_6651 a sec_6020 return is treated as a return filed by the taxpayer this provision applies to any return which has a due_date determined without regard to extensions after date see sec_1301 of taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 date in the situation you describe the service_center is asserting the penalty under sec_6651 with regard to sec_6020 returns executed for taxpayers who were required to file and federal tax returns with due dates both before and after the date effective date of sec_6651 based on the clear effective date of sec_6651 the service does not have the authority to impose the sec_6651 penalty with regard to sec_6020 returns relating to and returns due without regard to extensions on or before date however as previously discussed the service may impose the sec_6651 failure to pay penalty with regard to returns prepared by the service under the authority of sec_6020 whether due before date or after date as long as appropriate notice_and_demand has been given accordingly the service must abate the sec_6651 penalty but not the sec_6651 penalty with regard to sec_6020 returns executed for taxpayers whose federal tax returns were due without regard to extensions on or before date in addition the service must discontinue procedures allowing imposition of the penalty under sec_6651 for sec_6020 returns regarding federal tax returns due on or before date and only impose the penalty under sec_6651 when applicable for these returns if you have any questions or concerns regarding this response please contact brad taylor at heather c maloy by rochelle l hodes senior technician reviewer branch
